13-2321
    Kunwar v. Holder
                                                                                  BIA
                                                                           Zagzoug, IJ
                                                                          A089 908 356
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 29th day of August, two thousand fourteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             REENA RAGGI,
             RICHARD C. WESLEY,
                  Circuit Judges.
    _______________________________________

    BIR BAHADUR KUNWAR,
             Petitioner,

                       v.                                  13-2321
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Marie Licelle R. Cobrador, Esq., The
                                  Bhatta Law Firm, P.C., Jackson
                                  Heights, NY.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; Blair O’Connor, Assistant
                         Director; Rachel L. Browning, Trial
                         Attorney, Office of Immigration
                         Litigation, United States Department
                         of Justice, Washington, D.C.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is GRANTED.

       Bir Bahadur Kunwar, a native and citizen of Nepal,

seeks review of a May 10, 2013 decision of the BIA affirming

the December 6, 2011 decision of an Immigration Judge

(“IJ”), which denied his application for asylum, withholding

of removal, and relief under the Convention Against Torture

(“CAT”).    In re Bir Bahadur Kunwar, No. A089 908 356 (B.I.A.

May 10, 2013), aff’g No. A089 908 356 (Immig. Ct. N.Y. City

Dec. 6, 2011).    We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

       We have reviewed the IJ’s decision as modified by the

BIA.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d
520, 522 (2d Cir. 2005).    The applicable standards of review

are well established.    See 8 U.S.C. § 1252(b)(4); Yanqin

Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

        The BIA did not affirm the IJ’s holding that Kunwar

failed to show that he suffered harm rising to the level of

                               2
persecution but, rather, concluded that Kunwar had not

established a nexus between the harm he suffered and a

protected ground.     Accordingly, this is the only issue

before us as to the denial of asylum and withholding of

removal.

    To establish eligibility for asylum or withholding of

removal, an applicant must show persecution, or fear of

persecution, on account of race, religion, nationality,

membership in a particular social group, or political

opinion.     See 8 U.S.C. §§ 1101(a)(42); 1231(b)(3).   To

establish persecution “on account of” political opinion, an

asylum applicant must demonstrate that the persecutor’s

motive arises from the applicant’s political belief, “actual

or imputed.”     Castro v. Holder, 597 F.3d 93, 100 (2d Cir.

2010).     An applicant “need not demonstrate that a protected

ground was the exclusive reason for persecution,” and may

prevail on a “mixed motive” claim if he demonstrates that

his political opinion is “one central reason” for the

persecution.     Id. at 103-04.

    Here, the BIA stated that the “Maoists attempted to

recruit [Kunwar] without any apparent knowledge of his

political opinion.”     However, the BIA did not address record


                                  3
evidence that, after Kunwar told his recruiters that he

disagreed with their politics, they threatened him and tried

to kill him.   Specifically, the BIA did not explain why

Kunwar’s evidence that he was targeted after the Maoists

learned his political opinion was insufficient to show a

nexus to the harm suffered.

    Because the challenged denial cannot be sustained

absent further explanation, we remand the petition to the

agency for further consideration and explication of whether

the referenced evidence established a nexus between a

protected ground and the harm Kunwar faced.   We express no

opinion as to whether Kunwar met his burden of showing

either past persecution or a well-founded fear of future

persecution.

    Further, because the BIA did not adopt the IJ’s past

persecution finding, the severity of the past harm and, by

extension, the severity of any possible future harm,

questions central to the CAT analysis, remain open.     On

remand, the agency should also more thoroughly address

Kunwar’s CAT claim.

    For the foregoing reasons, the petition for review is

GRANTED.   Any pending request for oral argument in this



                              4
petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                  FOR THE COURT:
                  Catherine O’Hagan Wolfe, Clerk of Court




                             5